Citation Nr: 1530337	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  11-16 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for residuals of skin cancer, to include residuals of a left shoulder mole removal with loss of shoulder muscle and neck stiffness, to include as due to exposure to missile fuel and/or asbestos.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for heart attacks, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1958 to June 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  These issues were remanded by the Board in a March 2015 decision.

The Veteran testified at a hearing in February 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

In June 2015, the Veteran submitted lay statements directly to the Board. The Board has considered these records prior to Agency of Jurisdiction (AOJ) review. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for heart attacks is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The preponderance of the evidence of record does not show that the Veteran's skin cancer or residuals thereof are related to military service, including exposure to missile fuel and trauma to the mole, or manifested in service or within one year of service.

2. The preponderance of the evidence of record does not show that the Veteran's currently diagnosed hypertension is related to military service, or manifested in service or within one year of service.


CONCLUSIONS OF LAW

1. The Veteran's skin cancer was not incurred or aggravated in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2014).

2. The Veteran's hypertension was not incurred or aggravated in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, February 2009 and August 2009 letters satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disabilities have been obtained.  If the records could not be obtained by the RO, the RO informed the Veteran of such in a March 2010 development letter and gave the Veteran the opportunity to supplement the record.  The Veteran has not been prejudiced by this lack of records.

In March 2015, the Board remanded the above issues for VA examinations and etiology opinions.  VA examinations adequate for adjudication purposes were provided to the Veteran in April 2015 in connection with his claims.  The examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his skin cancer residuals, hypertension, and heart attacks in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

The examiner noted that for each examination, she did not review the entire claims file as required in the remand directives; however, this error is harmless because the examiner made clear that she reviewed the Veteran's service treatment records, medical records in VBMS, and the transcript of the Veteran's hearing, and she took detailed notes of the Veteran's subjective history of his condition at the examination; this is adequate evidence for the examiner to reach medically sound conclusions about the etiology of the Veteran's conditions on appeal.  Additionally, the examiner did not completely track the remand directives; in the remand directives, the examiner was asked to identify each residual of the Veteran's injury to his left shoulder mole and provide an opinion as to the likelihood that it began in service or was related to service; the examiner instead provided an opinion as to whether the residuals were related to the 1974 excision of the mole from his shoulder.  This error is harmless because she concluded that all residuals that could be positively linked to the Veteran's skin cancer were found to be at least as likely as not related to the 1974 removal; from that information, and from the nexus opinion the examiner provided regarding whether the 1974 removal was related to service, the Board can extrapolate whether the residuals were as likely as not related to service.  Both of these deviations represent substantial, but not strict compliance with the directives.  Remand for an additional VA examination is not warranted.  The Court has routinely affirmed Board decisions where it provides an explanation for any deviation in its remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  The Board is satisfied that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran testified at a hearing in February 2015.  The hearing focused on the elements necessary to substantiate a service connection claim and, through his testimony, the Veteran demonstrated that he had actual knowledge that he needed to show the elements of service connection in connection with his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board notes that hypertension was not specifically set forth as an issue on appeal at the hearing.  However, the Veteran discussed his hypertension and why he believed it was related to service.  Therefore, there is no prejudice to the Veteran by this issue not specifically being set forth as being on appeal at the beginning of the hearing.  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, cardiovascular disease, including hypertension and malignant tumors) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A. Skin Cancer

The Veteran reported in lay statements and hearing testimony that during service, he tore a mole on his left shoulder while crawling under barbed wire during an infiltration course exercise.  The Veteran contended at his February 2015 hearing that the mole got infected after the injury.  The Veteran also reported exposure to missile fuel and asbestos during service; in particular, he reported cleaning up missile fuel when he was stationed at a base in Suffolk.  The missile fuel clean-up occurred after the injury to the mole on the infiltration course, and the Veteran denied remembering distinct skin contact with missile fuel to the right shoulder area.  

On entry into service, the Veteran's service records indicated a birthmark on his right scapula and left chest, but did not indicate any skin problems to include skin cancer.  The Veteran's service treatment records are silent as to any skin issues with the Veteran's left shoulder mole, shoulder issues, or neck issues.  On the Veteran's separation examination, there is a negative response to "tumor, growth, cyst, or cancer," and the Veteran's examination of his skin and back were marked as "normal."  There is no evidence of skin cancer within one year of service separation. 

In October 1974, the Veteran had a granular lesion removed from his shoulder, and in November 1974, the Veteran underwent wide excision of the wound site and split thickness skin grafting, secondary to malignant melanoma.  In lay statements and hearing testimony, the Veteran indicated that because of this surgery, he had trouble lifting his arms all the way and doing work over his head.  He also indicated that it may have caused stiff neck, though he also stated that he went to sick call a few times for stiff neck in service, and he also contended obliquely that the shoulder surgery may have damaged his heart.  The Veteran also had shave biopsies of basal cell carcinoma, on his nose in January 1997 and on his left ear in December 2009.

The Veteran has a current condition of residuals of skin cancer; at an April 2015 skin exam, the VA examiner noted that it was at least as likely as not that the Veteran's shoulder scar was caused by the 1974 removal of the Veteran's malignant melanoma of the shoulder, though she also noted she would have to resort to speculation as to whether the limitations of motion in the Veteran's shoulder were related to the excision.

To the extent that treatment records indicate the Veteran may have alleged that he had the left shoulder mole before service, the Veteran's records upon entry into service only note a birthmark to the right shoulder.  Additionally, there is not clear and unmistakable evidence in the Veteran's claims file that the Veteran's skin cancer preexisted service, nor that it was not aggravated by service; therefore, the Veteran is presumed sound upon entry.  The Veteran's own lay statements are not sufficient to rebut the presumption of soundness.

In March 2015, the Board found that the Veteran was not exposed to asbestos; therefore, the law of the case requires that the Board not address the Veteran's contention that exposure to asbestos caused his skin cancer.

The April 2015 VA examiner indicated it was less likely than not that the Veteran's residuals of skin cancer were related to service.  With regard to the Veteran's claim that trauma to the mole on his back caused  melanoma, the examiner stated that there was no medical evidence that the Veteran's mole got infected from trauma and, even if it had, there is not credible medical literature that supports that trauma to a mole as a trigger for transformation into melanoma.  With regard to the Veteran's claim that exposure to missile fuel caused melanoma, the examiner cited a December 2004 report on Gulf War Fuels from the National Academy of Sciences that there was inadequate or insufficient evidence of an association between exposure to fuels and combustion products and melanoma.  The examiner noted that there was no scientific or medical evidence that supports the claim that melanoma was caused by exposure to missile fuel.  In a May 2015 addendum opinion, the VA examiner extended the rationale to the Veteran's basal cell carcinoma removals as well, noting that there was no peer reviewed medical literature that supported a relationship between basal cell carcinoma of the skin and melanoma, nor any peer-reviewed literature that supported a relationship between an injury to one mole in one area and the subsequent development of basal cell carcinoma in another location.  Finally, she indicated that there was no peer-reviewed medical literature that supported a relationship between exposure to missile fuel and the development of basal cell carcinoma.

The Veteran contended in lay statements that his work with missile fuel caused melanoma; specifically, in a letter received in June 2015 the Veteran indicated that he was told that several people at the base where he worked had been exposed to the fuel and had gotten cancer.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this case, the Veteran is competent to discuss his symptoms, but lacks the medical training and knowledge necessary to provide an opinion on the etiology of his condition.  Additionally, the Veteran testified at his February 2015 hearing that his doctor in 1974 told him the melanoma may have been caused by exposure to missile fuel.  Even assuming that the Veteran is a reliable historian and accurately asserts that such an opinion was provided, because it is not of record, the Board cannot assess the probative value of such a medical opinion.  Specifically, the Board is unable to determine the factual basis or rationale supporting the reported opinion.  The Veteran's report that his physician provided a favorable opinion carries little probative weight and is not sufficiently persuasive to outweigh the findings of the April 2015 VA examiner, who reviewed the record, examined the Veteran, and provided a complete rationale for her findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Because of this, the Board finds that the preponderance of the evidence weighs against a nexus between service and the Veteran's skin cancer; therefore, the Board must deny the claim.

B. Hypertension

Upon entry into service, the Veteran's blood pressure was noted as 140/70.  The Veteran's entrance examination indicated that his heart and vascular system were normal, though noted that he was 14 percent above the maximum weight, finding him slightly obese, but qualified for service.  On his report of medical history upon entrance, the Veteran checked the box indicating that he had a history of high or low blood pressure.  The Veteran's service treatment records are silent for any documented blood pressure readings in service until separation.  On the Veteran's report of medical history upon separation, he also noted a history of high or low blood pressure; written in the section for a physician's summary was the comment that that the Veteran had high blood pressure, but that the blood pressure was normal today.  His exit examination noted his blood pressure reading as 130/80.\

In November 1974, the Veteran's hospital admission history indicated that the Veteran was being treated for mild hypertension at the time.  There are no records between 1974 and 1998, but in the Veteran's medical records from 1998 onward, he was noted as being diagnosed with hypertension.  

The Veteran has a current diagnosis of hypertension, which is controlled through medication.  The examiner's notes from the April 2015 VA examination indicate that the Veteran told the examiner that he started on blood pressure medications at the VA Medical Center around approximately 1973 or 1974.  At his April 2015 examination, the Veteran's blood pressure readings were 129/77, 132/76, and 125/70; the Veteran took continuous medication to control his hypertension, including furosemide, amlodipine, losartan, and metoprolol.

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2014).  To rebut the presumption of soundness the burden is on VA to satisfy a two-prong test by showing ". . . by clear and unmistakable evidence both that (1) the Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service."  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

VA may rebut the second prong of the presumption of soundness ". . . through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.

 The ". . . presumption of soundness strongly favors the conclusion that any occurrence of injury or disease during service establishes that the in-service medical problems were incurred in the line of duty . . ." but ". . . it does not necessarily follow, however, that an unrebutted presumption of soundness will lead to service connection for the disease or injury," as the appellant still has to demonstrate a current disability and a nexus between her current disability and the injury or disease in service.  Id. at 236.

 The Veteran's entry examination did not note an existing problem with the Veteran's heart or vascular system. Rather, only a previous history of high blood pressure was indicated.  Therefore, the presumption of soundness attaches.  The Board cannot rebut the presumption of soundness in this case; at the Veteran's April 2015 examination, the VA examiner clearly stated that it was not medically undebatable (or, clear and unmistakable) that the Veteran's hypertension preexisted service; the Veteran's own lay contentions do not overcome the presumption, and the Veteran's blood pressure at the time of induction did not confirm a diagnosis of hypertension.  Therefore, the Veteran is presumed sound upon entry.

For VA rating purposes, hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 at Note (1).  The Veteran's blood pressure readings during service do not constitute hypertension.

The VA examiner at the Veteran's April 2015 examination found that the Veteran's hypertension less likely than not began in or was related to active military service, or manifested within one year of separation from service.  As rationale, the examiner noted that the Veteran's blood pressure reading upon separation was 130/80, and that the Veteran's service treatment records showed no documented elevated blood pressure during service.  She also indicated that the claims file contained no treatment records that provided a diagnosis of hypertension until 1974, fourteen years after separation from service.  The examiner opined that the Veteran had a history of cigarette smoking since the age of 16 (prior to service) and was on profile for obesity in service (first noted on induction), both of which are risk factors for the development of hypertension.  Because of this, she concluded that the Veteran's condition did not develop in service, it is less likely than not that it developed to a compensable degree within a year of service, and it is less likely than not related to any incident in service.  This opinion is well-reasoned because the examiner took detailed subjective medical history from the Veteran and synthesized medical history from the Veteran's treatment notes, to form a conclusion that tracks with available medical data and is based on both lay and medical evidence.  She also relied on VA regulations and guidelines from reputable medical sources for defining the diagnosis and causes of hypertension when concluding that external risk factors were more likely contributors to the Veteran's condition than any incident in service.  Because of this, the Board gives more weight to the examiner's conclusions.

The Veteran testified at his February 2015 hearing and in other lay statements that he has had high blood pressure all his life.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  In this case, the Veteran lacks the medical training and expertise to competently testify that his high blood pressure during that time, or within one year of service, was high enough to qualify as hypertension under VA regulations.  Because of this, the Board places more weight on the conclusion of the VA examiner.  Though the Veteran has a current diagnosis of hypertension, there is not sufficient evidence to indicate that the Veteran's hypertension manifested in service or within a year of service, or was caused by any incident of service.




ORDER

Service connection for residuals of skin cancer, to include residuals of a left shoulder mole removal with loss of shoulder muscle and neck stiffness, to include as due to exposure to missile fuel and/or asbestos, is denied.

Service connection for hypertension is denied.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.

The Veteran testified at his February 2015 hearing that he had his first heart attack when he was approximately forty, and had four heart attacks since that occasion.  At the April 2015 VA examination for the Veteran's heart condition, the examiner indicated that the Veteran's claims file contains records of one of the heart attacks, in 1998, but does not contain records from the initial cardiac events the Veteran specified at his hearing.  The Board finds it necessary and prudent to offer the Veteran the opportunity to supplement the record with treatment records from these initial cardiac events, if possible.  Therefore, the Board remands the Veteran's claim for service connection for heart attacks.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for service connection for heart attacks, including any treatment records from his heart attacks that occurred prior to 1998.  The AOJ must request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his heart attacks.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured.

The attempts to obtain this information, as well as any negative response, should be documented in the claims folder. If the record is unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


